Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to KR 10-2020-0022579 filed on February 24, 2020 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on June 17, 2020 and February 2, 2021 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grill heater” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 63-281377) (new cited).
Regarding claims 1 and 19, Yamaguchi discloses a high frequency heating device comprising: a housing (6) that defines a cavity (5) therein (Fig. 1); a door (inherently must have a door for closing the cavity/chamber during heating) connected to the housing and configured to open and close the cavity (5); a microwave (MW) heating module (via magnetron 1) configured to emit microwaves into the cavity (5); and an induction heating (IH) module (8) configured to emit a magnetic field towards the cavity (5), the IH module (8) comprises a working coil (8a) that is configured to generate the magnetic field (31) and a thin film (21a) that is disposed between the cavity (5) and the working coil (8a) (Fig. 1-4).
Regarding claim 2, Yamaguchi discloses the housing (6) comprises a plate (9) that defines the cavity (5), the plate (9) having at least a portion in contact with the thin film (21a) (Fig. 1 and 2).
Regarding claim 14, Yamaguchi discloses the MW heating module comprises: a magnetron (1) configured to generate the microwaves, and a waveguide (2) configured to guide the microwaves to the cavity (5) (Fig. 1).
Regarding claim 18, Yamaguchi discloses a skin depth of the thin film (21) is greater than a thickness of the thin film (Fig. 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 7-9, 13, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 63-281377) in view of Ogasawara (US Pat. 5,177,333) (new cited).
Regarding claim 3, Yamaguchi discloses substantially all features of the claimed invention as set forth above including the thin film (21a) is coated a portion of a lower surface of the plate (9) (Fig. 1) except the thin film is coated on an entire upper surface of the plate or an entire lower surface of the plate.  Ogasawara discloses the thin film (9) is coated on an entire lower surface of the plate (Fig. 1 or 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamaguchi, the thin film is coated on an entire upper surface of the plate or an entire lower surface of the plate, as taught by Ogasawara, for the purpose of restricting the leakage of microwaves for microwave heating.  
Regarding claims 4-6, Yamaguchi/Ogasawara disclose substantially all features of the claimed invention as set forth above including from Yamaguchi, the thin film (21a) is in contact with a portion of a lower surface of the plate (9) (Fig. 1); and the thin film (21) has a plurality of holes (Fig. 3-4) except the plate defines a plurality of holes, wherein the plurality of holes are defined in a region of the plate in contact with the thin film; and wherein none of the plurality of holes is defines in a region of the plate outside of the thin film.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamaguchi/Ogasawara, the plate defines a plurality of holes; wherein the plurality of holes are defined in a region of the plate in contact with the thin film; and wherein none of the plurality of holes is defines in a region of the plate outside of the thin film, for the purpose of suitable to the user application for the magnetic field penetrates to the chamber.
Regarding claim 7, Ogasawara discloses the IH module (via 10) further comprises a cover (14) that covers the thin film (9) (Fig. 3; Col. 4, Lines 14-22).
Regarding claim 8, Yamaguchi/Ogasawara disclose substantially all features of the claimed invention as set forth above including from Yamaguchi the thin film (21a) covers the lower surface of the plate (9) except the thin film covers the upper surface of the plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamaguchi/Ogasawara, the thin film covers the upper surface of the plate, for the purpose of suitable to the user application for allowing the magnetic field penetrated to the chamber to heat the object.
Regarding claim 9, Yamaguchi discloses the thin film (21a) covers the lower surface of the plate (9) (Fig. 1-2).
Regarding claim 13, Ogasawara discloses the IH module (via 10) further comprises a heat insulating material (14) disposed between the working coil (10) and the thin film (14) (Fig. 3; Col. 4, Lines 14-22).
Regarding claim 15, Ogasawara discloses the IH module (via 10) is configured to provide the magnetic field to a first surface (bottom surface) defining the cavity (2); and wherein the MW heating module (via 3) is configured to supply the microwaves to the cavity through the second surface (side surface) defining the cavity (2) (fig. 1 and 3).
Regarding claim 16, Ogasawara discloses the first surface  is a bottom surface facing the cavity, and wherein the second surface is at least one surfaces other than the bottom surface (Fig. 1 and 3).
Regarding claim 20, Ogasawara discloses the waveguide (4) is configured to guide the magnetic field to an upper portion of the cavity, and wherein the thin film (21a) is disposed vertically below the cavity (5), and the working coil (8a) is disposed vertically below the thin film (Fig. 1-2).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 63-281377) in view of Ogasawara (US Pat. 5,177,333) and further view of Graves et al. (US Pat. 6,333,492) (new cited).
Regarding claim 17, Yamaguchi/Ogasawara disclose substantially all features of the claimed invention as set forth above except a grill heater configured to supply radiant heat to the cavity through a third  surface defining the cavity.  Graves et al. discloses a grill heater (124/126) configured to supply radiant heat to the cavity through a third surface (top surface) defining the cavity (Fig. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamaguchi/Ogasawara, a grill heater configured to supply radiant heat to the cavity through a third  surface defining the cavity, as taught by Graves et al., for the purpose of providing more even cooking of items located on turntable.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/13/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761